

image012.jpg [image012.jpg]
                   




Dear Andy:


The Executive Leadership Team recognizes your recent contributions and the
critical importance of your leadership and experience to Sangamo’s manufacturing
strategy. Therefore, on behalf of Sangamo, you have been awarded a one-time Spot
Bonus as of December 19, 2019 to acknowledge your accomplishments, subject to
the terms and conditions set out below.


The Spot Bonus will be in the gross aggregate amount of $100,000 (subject to
applicable withholdings and taxes), with 25% of such amount payable on July
1, 2020, December 1, 2020, July 1, 2021 and December 1, 2021, subject to your
continued full-time employment with Sangamo through and including each payment
date.


        I appreciate your continued effort and dedication to Sangamo and look
forward to continuing working with you. If you have any questions concerning
this Spot Bonus, please contact me.


        We appreciate your contributions and support as we collectively work
towards transforming patients’ lives.


Sincerely,


/s/ Sandy Macrae


Sandy Macrae
Chief Executive Officer









